Murphy, P.J.,
dissents in a memorandum as follows: Upon a motion for summary judgment, the statements in the opposing affidavits must be accepted as true. (Patrolmen’s Benevolent Assn. of City of N.Y. v City of New York, 27 NY2d 410, 415.) In this proceeding, emphasis must be placed upon the affidavit of Josef Mittleman, vice-president of Cohen Brothers Realty & Construction Corp. and an associate of the Cohen defendants. The latter are general partners in defendant 805 Third Ave. Co. (landlord), the principal owner of the subject building. The Mittleman affidavit raised the contention, for the first time upon reargument, that the lease with plaintiff Kenyon & Eckhardt, Inc. (Kenyon), had been orally modified. Normally, this contention should not be considered for the first time upon reargument because the landlord was aware of this defense when it answered the original motion. However, major tenants, such as plaintiff Ally & Gargano, Inc. (Ally), were not privy to the private negotiations between Kenyon and the landlord. Therefore, in fairness to Ally and the other major tenants in the building, the Mittleman affidavit should be given a most favorable reading to determine whether any *510issue of fact exists to preclude a grant of summary judgment to the plaintiffs. As originally planned, the building was to contain 35 floors. Kenyon was the last major tenant to execute a lease. Its lease, executed on January 9, 1980, provided that it occupy 11 floors in the building. Simultaneously with the execution of the lease, plaintiff K&E Real Estate, Inc. (K&E), Kenyon’s subsidiary, obtained a 10% limited partnership interest in the building. On April 21, 1980, the city planning commission approved the plans for the building but deleted two of the floors. The deletion of these two floors caused obvious problems because the building had been fully leased on a 35-floor basis. At that juncture, Kenyon’s representatives told the landlord that it could renegotiate with the other major tenants and that Kenyon, as a partner through K&E, would be the last to negotiate. Kenyon agreed to give up two floors if the landlord could give it two “take-back” floors. Upon the strength of that oral understanding, amendments to the original leases were then executed with Ally, AC&R Advertising and Baker & McKenzie. On June 17,1980, the board of estimate approved the plans but deleted two more floors. According to Mittleman, Kenyon’s representatives again agreed to relinquish its rights to one more floor. As a result of these negotiations the landlord also reacquired one floor from Bozell & Jacobs for $275,000 so that it could be leased to Kenyon. Moreover, based upon Kenyon’s continuing representation that it would remain flexible in that very complex and confusing state of affairs, the landlord proceeded with further negotiations and executed additional amendments with many of the tenants. Article 32.01 of the Kenyon lease provides “This lease may not be changed or terminated orally”. Subdivision 1 of section 15-301 of the General Obligations Law is also pertinent and it reads as follows: “1. A written agreement or other written instrument which contains a provision to the effect that it cannot be changed orally, cannot be changed by an executory agreement unless such executory agreement is in writing and signed by the party against whom enforcement of the changes is sought or by his agent.” Viewing the evidence most favorably to the landlord, it shows more than a mere executory agreement between Kenyon and the landlord. The proof tends to show full performance by the landlord insofar as it entered into amendments with Ally and the other major tenants in reliance upon its oral agreement with Kenyon. At the very least, the evidence suggests partial performance on the landlord’s part because its actions are unequivocally referable to that oral agreement. Specifically, the landlord leased certain floors to major tenants that had previously been leased to Kenyon. This action upon the landlord’s part tends to substantiate its claim of oral modification. Summary judgment may also be precluded on the alternative theory of estoppel. The landlord relied to its detriment upon the oral modification made with Kenyon, and thus Kenyon may be estopped from invoking either article 32.01 or subdivision 1 of section 15-301 of the General Obligations Law if the oral arrangement is satisfactorily proven by the landlord. In short, the motions for reargument should have been treated as motions for renewal. The motions for renewal should have been granted, and upon renewal, Special Term’s original determination should have been vacated, and in lieu thereof it should have denied plaintiffs’ motion for summary judgment upon the authority of Rose v Spa Realty Assoc. (42 NY2d 338).